



COURT OF APPEAL FOR ONTARIO

CITATION: Godfrey (Re), 2018 ONCA 577

DATE: 20180622

DOCKET: C64618

Hourigan, Pardu and Nordheimer JJ.A.

IN THE MATTER OF:  Duke Godfrey

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ken J. Berger, for the appellant

Catherine Weiler, for the Attorney General in right of
    Ontario

Gavin S. MacKenzie, for the person in Charge at the
    Centre for Addiction and Mental Health

Heard: June 21, 2018

On appeal from the disposition of the Ontario Review
    Board dated, October 27, 2017.

REASONS FOR
    DECISION

[1]

Mr. Godfrey appeals from the disposition of the
    Ontario Review Board (ORB or Board) dated October 27, 2017. The Board unanimously
    found a hybrid detention order was necessary and appropriate in the
    circumstances. It ordered that Mr. Godfrey be detained at the Secure Forensic
    Unit of the Centre for Addiction and Mental Health (CAMH), with discretion
    given to the person in charge to transfer him to the General Forensic Unit, or
    allow him to live in the community in approved accommodation.

[2]

CAMH requested a hybrid detention order on the
    basis of Mr. Godfreys current mental health condition, but acknowledged the
    possibility his condition could improve such that he could be transferred or
    discharged into the community. On behalf of Mr. Godfrey, his counsel advised
    that they supported the recommendation of CAMH. Although Mr. Godfrey and his
    counsel conceded at the hearing that he remained a significant threat to the
    safety of the public, and despite the fact that the Board proceeded on the
    basis of the joint submission, he now appeals on multiple grounds.

[3]

He argues that the Board erred in finding that
    he remained a significant threat, and erred in concluding that the disposition
    agreed to was necessary and appropriate. He argues further that the hearing was
    procedurally unfair and that the disposition is unreasonable on the evidence.
    We do not agree.

[4]

The index offences occurred in 2011. The
    appellant threatened others with a knife on several occasions. He suffers from
    paranoid schizophrenia, and was found not criminally responsible in 2012. Mr.
    Godfrey did well under the terms of a conditional discharge which allowed him
    to live in the community for many years, however in 2017 there was a pronounced
    deterioration in his condition, associated with failure to take his medication,
    and use of crack cocaine and marijuana. By letter, CAMH wrote to the Board
    requesting an early hearing and seeking a change in Mr. Godfreys disposition
    from a conditional discharge to a detention order.

[5]

His behavior in August and September 2017 was violent
    and threatening on several occasions. He had thrown a brick through the window
    of a community residence, and had broken a table on the porch of the same. He
    initially refused to attend at CAMH when asked to do so but voluntarily
    admitted himself to hospital in August for 23 days, and in September for 21
    days.

[6]

In October 2017, after learning of the date of his
    early ORB hearing, Mr. Godfrey went missing. He was twice placed on a Form 1
    under the
Mental Health Act
,
R.S.O.
    1990, c. M.7
but when he was brought to other hospitals by
    police, these were canceled. When he attended at CAMH, he presented as
    disorganized and paranoid and acknowledged experiencing auditory
    hallucinations. He admitted to using marijuana daily, and indicated that he did
    not believe he was under the Boards jurisdiction and that he no longer
    required medication. He abruptly left the meeting before he could be
    apprehended.

[7]

The day before his early ORB hearing, police
    brought him to the CAMH emergency department. He had followed a stranger off a
    streetcar and into a restaurant. The victim was so threatened by the appellants
    behavior that he locked himself in the restaurant bathroom. The appellant was
    yelling and accusing the stranger of being a rapist, and over 10-15 minutes,
    repeatedly tried to break into the bathroom. The appellant was delusional and showed
    poor insight into his condition.

[8]

Risk assessments suggest that Mr. Godfrey
    continues to represent a significant threat to the safety of the public. He has
    not since attended any further appointments with the clinical team at CAMH.

[9]

In their report to the Board, the clinical team
    noted the deterioration which had resulted in three admissions to hospital in
    the preceding three months, and concluded:

Given the pattern of decompensation, episodes
    of aggression in the community and Mr. Godfreys decline in insight and
    willingness to take medication, the clinical team believes that the risk can no
    longer be managed under the terms of the current conditional discharge.

The clinical team
    recommends that the necessary and appropriate disposition would be a detention
    order with privileges up to and including residing in the community in approved
    accommodation.

[10]

CAMH agreed, observing: [i]t is clear that the
    current conditional discharge, which relies on the mechanisms under the
Mental
    Health Act
to return Mr. Godfrey to hospital is no longer
    adequate to manage the risk that he poses.

[11]

The appellant argues that because he did so well
    for so long, the Board should not have made a detention order. He submits that
    although he has breached the conditions of his discharge in the past, the
    breaches were trivial and did not result in any risk to the public.
    Accordingly, he submits it cannot be said that he constitutes a significant
    threat, and that at the least, the conditional discharge should have been
    continued, perhaps with a condition that he take medication.

[12]

The Board was entitled to rely on the position
    expressed by the appellants counsel. (
R. v. Kelly
,
2015 ONCA 95). The
    Board reviewed the evidence and its conclusions were amply supported by the
    evidence. There is no basis to conclude that the decisions as to significant
    threat or disposition were unreasonable.

[13]

The appeal is accordingly dismissed.

C.W. Hourigan J.A.

G. Pardu J.A.

I.V.B. Nordheimer J.A.


